IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                 No. 06-10781                          F I L E D
                               Summary Calendar                        August 15, 2007

                                                                   Charles R. Fulbruge III
UNITED STATES OF AMERICA                                                   Clerk

                                            Plaintiff-Appellee

v.

PRIMITIVO YBARRA, also known as Munch

                                            Defendant-Appellant


                  Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:05-CR-75-8


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Primitivo Ybarra was convicted pursuant to a guilty plea of conspiring to
distribute and possess with the intent to distribute cocaine. He challenges as
unreasonable the 180-month sentence of imprisonment imposed in his case.
Ybarra contends that the district court improperly considered his 2004 arrest for
aggravated assault and the facts underlying that arrest in determining where
within his properly calculated sentencing guidelines range his sentence should
fall.

        *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-10781

      Ybarra has cited no statute, guidelines section, or decision of this court
precluding a district court from considering a defendant’s arrest record or the
facts underlying his arrest in determining where within an advisory sentencing
guidelines range a sentence should fall. The information in Ybarra’s presentence
report pertaining to his 2004 arrest for aggravated assault had sufficient indicia
of reliability to be considered at sentencing. See United States v. Alford, 142
F.3d 825, 831-32 (5th Cir. 1998). As Ybarra presented no rebuttal evidence to
prove that the information was materially untrue, inaccurate, or unreliable, the
district court was entitled to consider it. See id.
      Ybarra has not shown that the district court district court clearly erred in
exercising its broad sentencing discretion by imposing a sentence that failed to
“account for a factor that should have received significant weight,” gave
“significant weight to an irrelevant or improper factor,” or represented “a clear
error of judgment in balancing the sentencing factors.” See United States v.
Nikonova, 480 F.3d 371, 376 (5th Cir. 2007), petition for cert. filed (May 21, 2007)
(06-11834). Accordingly, Ybarra has not rebutted this court’s assumption that
his sentence imposed in his case is reasonable. United States v. Alonzo, 435 F.3d
551, 554 (5th Cir. 2006).
      AFFIRMED.




                                         2